EXHIBIT JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned does hereby consent and agree to the joint filing on behalf of each of them of a Statement on Schedule 13D and all amendments thereto with respect to the units representing limited partner interests in Duncan Energy Partners L.P. beneficially owned or controlled by each of them, as applicable, and to the inclusion of this Joint Filing Agreement as an exhibit thereto. Dated: April 8, 2010 The DD LLC TRUSTEES pursuant to the Dan Duncan LLC Voting Trust Agreement By:/s/ Randa Duncan Williams Randa Duncan Williams Trustee /s/ Ralph S. Cunningham Dr. Ralph S. Cunningham Trustee /s/ Richard H. Bachmann Richard H.
